       Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                   v.                                       Civil No. 19-2605

 ASHLEY CLARK, ANGELA CLARK,
 KEITH CLARK, and The Unknown Heirs,
 Executors, Administrators, Devisees,
 Trustees, Legatees, Creditors, and Assignees
 of the Deceased Borrower, CHARLES M.
 CLARK, and the Unknown Spouses of the
 Deceased Borrower and other Defendants;
 Unknown Stockholders, Officers,
 Successors, Trustees, Creditors and
 Assignees of Defendants as are existing,
 dissolved or dormant corporations; Unknown
 Executors, Administrators, Devisees,
 Trustees, Creditors, Successors and
 Assignees of Defendants as are or were
 partners or in partnership; and Unknown
 Guardians, Conservators and Trustees of
 Defendants as are minors or are in any way
 under legal disability; and Unknown Heirs,
 Executors, Administrators, Devisees,
 Legatees, Trustees, Creditors and Assignees
 of any Person alleged to be deceased and
 made Defendants,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Andrea L. Taylor, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.
      Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 2 of 9




       2.     Service may be made upon the Defendants in the following manner:

              a.     Ashley Clark may be served the Summons and a copy of the Complaint at

                     805 Smith Avenue, Salina, Kansas 67401-7033, within the jurisdiction of

                     this Court.

              b.     Angela Clark may be served the Summons and a copy of the Complaint at

                     913 University Place, Salina, Kansas 67401, within the jurisdiction of this

                     Court.

              c.     Keith Clark may be served by publication since his address is unknown.

              d.     The Unknown Heirs, Executors, Administrators, Devisees, Trustees,

                     Legatees, Creditors, and Assignees of the Deceased Borrower and the

                     Unknown Spouses of the Deceased Borrower and other Defendants; the

                     Unknown Stockholders, Officers, Successors, Trustees, Creditors and

                     Assignees of Defendants as are existing, dissolved or dormant corporations;

                     Unknown Executors, Administrators, Devisees, Trustees, Creditors,

                     Successors and Assignees of Defendants as are or were partners or in

                     partnership; and Unknown Guardians, Conservators and Trustees of

                     Defendants as are minors or are in any way under legal disability; and

                     Unknown Heirs, Executors, Administrators, Devisees, Legatees, Trustees,

                     Creditors and Assignees of any Person alleged to be deceased and made

                     Defendants, by publication, since the addresses of these Defendants is

                     unknown.

       3.     The original borrower, Gregory L. Scharff, executed and delivered to Plaintiff,

United States, acting through the Farmers Home Administration, now the Rural Housing Service,



                                              2
       Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 3 of 9




United States Department of Agriculture, a promissory note on March 31, 1993, in which he

promised to pay Plaintiff United States, the principal amount of $72,000.00, with interest at 7.7500

percent per annum on the unpaid balance. As consideration for the note, Plaintiff United States

made a Rural Housing loan to Gregory L. Scharff, pursuant to the provisions of Title V of the

Housing Act of 1949 (42 U.S.C. § 1471 et seq.). A true and correct copy of the Note is attached

as Exhibit A

       4.       On March 31, 1993, to secure the payment of the indebtedness, Gregory L. Scharff

executed and delivered a purchase-money security interest in the form of a real estate mortgage

upon certain real property commonly known as 33342 W. 87th Circle, DeSoto, Kansas, and located

in Johnson County, Kansas, within the jurisdiction of this court, described as follows:

               Lot 6, Block 2, DEMEADOWS 1ST PLAT, a subdivision in the City
               of DeSoto, Johnson County, Kansas.

This real estate mortgage was filed on March 31, 1993, in the Office of the Register of Deeds of

Johnson County, Kansas, as Document No. 2230770 in Volume 3884 at Page 219. A true and

correct copy of the Mortgage is attached as Exhibit B.

       5.      On November 12, 1993, deceased borrower Charles M. Clark executed and

delivered to Plaintiff United States, an Assumption Agreement wherein he agreed to assume the

entire unpaid indebtedness under the promissory note and real estate mortgage executed by

Gregory L. Scharff on March 31, 1993. Deceased borrower Charles M. Clark agreed that the

provisions of the promissory note and real estate mortgage would remain in full force and effect

except as modified in the Assumption Agreement. Deceased borrower Charles M. Clark further

agreed to assume the obligations and be bound by and comply with all covenants, agreements and

conditions contained in the promissory note and real estate mortgage, except as modified in the




                                                 3
       Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 4 of 9




Assumption Agreement, as if he had executed them on the original dates of the documents as

principal obligor. A true and correct copy of the Assumption Agreement is attached as Exhibit C.

       6.       At the same time, deceased borrower Charles M. Clark executed and delivered to

Plaintiff, United States of America, a promissory note on November 12, 1993, in which he

promised to pay Plaintiff the principal amount of $3,570.00, together with interest thereon at the

rate of 6.5000 percent per annum on the unpaid balance. As consideration for the note, Plaintiff

United States made a Rural Housing loan to him, pursuant to the provisions of Title V of the

Housing Act of 1949 (42 U.S.C. § 1471 et seq.). A true and correct copy of the Note is attached

as Exhibit D.

       7.       On November 12, 1993, to secure payment of the two promissory notes, deceased

borrower Charles M. Clark executed and delivered a purchase-money security interest in the form

of a real estate mortgage upon certain real property commonly known as 33342 W. 87th Circle,

DeSoto, Kansas, and located in Johnson County, Kansas, within the jurisdiction of this court,

described as follows:

                Lot 6, Block 2, DEMEADOWS 1ST PLAT, a subdivision in the City
                of DeSoto, Johnson County, Kansas.

This real estate mortgage was filed on November 12, 1993, in the Office of the Register of Deeds

of Johnson County, Kansas, as Document No. 2322251 in Volume 4142 at Page 229. A true and

correct copy of the Mortgage is attached as Exhibit E.

       8.       Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the real estate mortgage also secured the recapture

of interest credit or subsidy granted to deceased borrower Charles M. Clark. The total amount of

interest credit or subsidy subject to recapture is $19,073.57, such amount to be recovered in rem

only, and only after recovery of the principal (including advances and other recoverable costs) and

                                                4
       Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 5 of 9




accrued interest through the date of any judgment. A true and correct copy of the Subsidy

Repayment Agreement, dated November 12, 1993, is attached as Exhibit F.

        9.      Plaintiff United States is the owner and holder of the liability and security

documents as set out above, attached as Exhibits A-F.

        10.     Deceased borrower Charles M. Clark failed to pay installments of principal and

interest when due in violation of the liability and security documents set out above. Plaintiff

United States elected to exercise its option to declare the entire unpaid principal balance plus

interest to be immediately due and payable and made demand for these amounts. No payment has

been received after acceleration.

        11.     The amount due on the promissory notes is principal in the amount of $40,137.38

(including unpaid principal of $35,885.58, escrow replenish of $2,421.63, agency title report fees

of $250.00, nonsufficient funds of $15.00, and escrow fees of $1,565.17) as of February 21, 2019;

plus interest in the amount of $2,053.59 (including interest on principal of $1,889.14 and interest

on advances of $164.45) accrued to February 21, 2019; plus interest accruing thereafter at the daily

rate of $6.8661 (including daily interest on principal of $6.3904 and daily interest on advances of

$0.4757) to the date of judgment; plus administrative costs (including lis pendens filing fee and

title report expenses) pursuant to the promissory note and mortgage; plus filing fees in the amount

of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth

in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff United States is also owed in rem judgment in the amount of $19,075.37 for

interest credit or subsidy subject to recapture; plus interest after the date of judgment at the rate set

forth in 28 U.S.C. § 1961; and foreclosure of all Defendants' interests in the subject real property.

        12.     No other action has been brought to recover these sums.



                                                   5
         Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 6 of 9




         13.      Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and all rules and regulations issued pursuant

thereto.

         14.      The following Defendants may claim an interest in the real estate that is the subject

of this action:

                  a.     Defendant Ashley Clark may claim an interest as an heir at law of deceased

                         borrower Charles M. Clark.

                  b.     Defendant Angela Clark may claim an interest as an heir at law of deceased

                         borrower Charles M. Clark.

                  c.     Defendant Keith Clark may claim an interest as an heir at law of deceased

                         borrower Charles M. Clark.

                  d.     The Unknown Heirs, and other unknown defendants listed in paragraph 2

                         of this complaint, may claim an interest by and through Charles M. Clark.

         15.      The indebtedness due Plaintiff is a first and prior lien on the property described

above.

         16.      The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States of America.

         17.      By execution of the March 31, 1993, Mortgage; the original borrower Gregory L.

Scharff agreed that Plaintiff United States, acting through the Rural Housing Service, would not

be bound by any present or future State laws allowing for any right of redemption or possession

of the real estate following any foreclosure sale. Exhibit B, paragraph 19.

         18.      By execution of the November 12, 1993, Assumption Agreement and Mortgage,

deceased borrower Charles M. Clark also agreed that Plaintiff United States, acting through the



                                                    6
       Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 7 of 9




Rural Housing Service, would not be bound by any present or future State laws allowing for any

right of redemption or possession of the real estate following any foreclosure sale. Exhibit C,

paragraph 3; Exhibit E, paragraph 19. Therefore, deceased borrower Charles M. Clark waived all

rights of redemption and there is no right of redemption for any party, including lien creditors.

       WHEREFORE Plaintiff United States demands an in rem judgment of foreclosure for

principal in the amount of $40,137.38 (including unpaid principal of $35,885.58, escrow replenish

of $2,421.63, agency title report fees of $250.00, nonsufficient funds of $15.00, and escrow fees

of $1,565.17) as of February 21, 2019; plus interest in the amount of $2,053.59 (including interest

on principal of $1,889.14 and interest on advances of $164.45) accrued to February 21, 2019; plus

interest accruing thereafter at the daily rate of $6.8661 (including daily interest on principal of

$6.3904 and daily interest on advances of $0.4757) to the date of judgment; plus administrative

costs (including lis pendens filing fee and title report expenses) pursuant to the promissory note

and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.

§ 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and

the costs of this action presently and in the future incurred. Plaintiff further demands in rem

judgment in the amount of $19,075.37 for interest credit or subsidy subject to recapture; plus

interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.

       Plaintiff further demands that its Mortgages be declared a first and prior lien on the real

property and that such advances as the Plaintiff may be authorized and required to pay for

insurance premiums, real estate taxes, title fees, or other costs necessary to protect the security

during the pendency of this proceeding be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgages on the subject real property and the interests of all Defendants.



                                                  7
       Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 8 of 9




       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further demands that all legal right, title and interest which the Defendants have

in the real property be foreclosed, and the real property be sold at public sale to the highest

bidder, in accordance with 28 U.S.C. §§ 2001-2003, inclusive, with no right of redemption in

any party, and that the sale be subject to any unpaid real estate taxes, special assessments and

easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff=s in rem judgment of foreclosure;

               (4)     Plaintiff=s in rem judgment of foreclosure;

               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff further demands that all right, title, and interest in and to the real property of the

Defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to the Plaintiff's Mortgages and be absolutely barred and foreclosed.




                                                  8
       Case 2:19-cv-02605-DDC-KGG Document 1 Filed 10/07/19 Page 9 of 9




       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ Andrea L. Taylor
                                                      ANDREA L. TAYLOR
                                                      Assistant United States Attorney
                                                      KS Fed. Bar No. 70422
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      PH: (913) 551-6730
                                                      FX: (913) 551-6541
                                                      Email: andrea.taylor@usdoj.gov
                                                      Attorneys for the Plaintiff


                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter

be held in the City of Kansas City, Kansas.

                                                      s/ Andrea L. Taylor
                                                      ANDREA L. TAYLOR
                                                      Assistant United States Attorney




                                                 9
     Case 2:19-cv-02605-DDC-KGG Document 1-1 Filed 10/07/19 Page 1 of 1




                        INDEX OF EXHIBITS TO
                     UNITED STATES OF AMERICA=S
                             COMPLAINT


Exhibit A: March 31, 1993, Promissory Note

Exhibit B: March 31, 1993, Mortgage

Exhibit C: Assumption Agreement

Exhibit D: November 12, 1993, Promissory Note

Exhibit E:   November 12, 1993, Mortgage

Exhibit F:   Subsidy Repayment Agreement
Case 2:19-cv-02605-DDC-KGG Document 1-2 Filed 10/07/19 Page 1 of 4




                            Exhibit A

                March 31, 1993, Promissory Note
         Case 2:19-cv-02605-DDC-KGG Document 1-2 Filed 10/07/19 Page 2 of 4


USDA-FmHA
Form fmHA 1940·16                              . PROMISSORY NOTE
  . . .
(Rev. 4·91)

r"YPEOFLOAN                                                                      STATE
                                                                                    KANSAS
                                                                                 COUNTY
   RH502                                                                            JOHNSON
                                                                                 CASENO.
                                                                                    18-46-


                                                                       Darc _.....;;.Ma;.;...;;;.r..;.c.;..;;h_3
                                                                                                              __1_ _ _ _ _ __, 19~ .

   FOR VALUE RECEIVED, the undcnigned (whether one or more persona, herein called "Borrower") joiady and
.everally promise to pay to the order of the United States of America, acting thraush che Farmers Home Adminlsttatlon,

United States Department of Agriculture, (herein called the "Government") at ita office in __l_O_O_N_._An_gaa.e_l_a_,_ _ __

      Suite 2, Paola, KS          66071

                               SEVENTY TWO THOUSAND AND N0/100---------------
 THE PlUNCIPAL StJM OF

 DOLLAllS (S      72 2000.00                                               ), plu1 INTEREST on the UNPAID PlllNCIPAL of

 SEVEN AND THREE QUARTERS               PERCENT ( 7, 7 500          c.r.) PEk ANNUM.



 Payment of the said Princ~al and lntcrcat shall be a.a agreed between the Borrower and the Government wing one of three
 altematives u Indicated below: (check one)


 0 I.     Principal and Interest payments shall be deferred. The interest accrued to - - - - - - - - - - - • 1 9 -

 shall be added to the Principal. Such new Principal and later accrued lntemt shall be payable in               rcgula.r
 amomud insullment1 on the dates indicated in the box below. Borrower autboriz.e1 the Government to enter the amount of

 such new Principal herein   S - - - - - - - - - - - and the amount of such regular installments in the box below,
 when such amounts have been determined.

 0 II,     P&yment of Interest shall not be deferred. Irutallmenu of •ccrued lntere1t shall be payable on the - - - - - -

  of each - - - - - - - - beginning o n - - - - - - - - , 1 9 - , through _ _ _ _ _ _ _ _, 19 _ _,

  Principal and later accrued [nterc1t 1hall be paid i n - - - - - inatallmenta u indicated in the ~ox below;

 nm.       Paymc11t1 shall ~ot bt deferred. Principal and lnterett ahall 1,c paid ~ _____3_9-6_ _ _ _ installmenti as indicated
  tn the box belows



  S.......;5:;;.;0;.;5;..;•..;;o...o~------------------On----..:A::.ip~r:.;;;i;,;;;1~28;;;....___________ ,19~.and
  S    505 • 00                                        thereafier on th, 2 8th     0£ each       Month
  until the PRINCIPAL and INTEREST arc fully paid except tnat the FINAL INSTALLMENT of tile entire indebtcdau1

  evidenced hereby I lf not sooner paid, ahall be clue and PAYABLE TRIRTY THREE (         33                rYEARS
  Erom tile DATE of tills NOTE. The conaideradon herefor ahall 1upporc any agreement modifying the £orcgoln1 1chedule
  of payment,.


                                                                                         i
                                                                                         \
    Case 2:19-cv-02605-DDC-KGG Document 1-2 Filed 10/07/19 Page 3 of 4



                                                                                     I
                                                                                         ,,.-
                                                                                    \
                                                                                     I


If the tot:u amount of the loan ill not advanced ac the time of loan doling, the loan shall be advanced co the Bomnftr u
requested by Borrower and approved by the Government. Approval of the Government u mandatory provided the advance is
requested for a purpose authorized by the Government. Interest .shall ac:c:Ne on the a.mount of each advance from its actual
date as shown on the revene hereof. Borrower authorizes the Government to enter the amount and date of 1udi advance in
the Record 0£ Advances.

Payment of principal and interest .shall be applied in accordance with FmHA accounting procedures in effect on the date of
receipt of the payment. Borrower agtees to pay late chaiges in accordance with FmHA regulations in effect when a late
dia,ge is assessed.

Prepayment.I of 1cheduled iiutallmenu, or any portion thereof. may be made at any time of the option of Borrower. Refunda
and extra payments, as defined in dse regulations (7CFR §1951.B) of the Farmers Home Administration accanling to the
source of funds involved, shall, after payment of Interest, be applied in accordance with FmHA regulations and accounting
procedures in effect on the date of receipt of payments.                     ·

Borrower agrees that the Government at any time may usign this note, If the Government uslgns the note and insure• the
payment thereof, and ln such cue, though lhe note is not held by che Government, Borrower shall continue to pay to the
Government, as collection agent for the holder. all installmenu a( principal and interest u scheduled herein.

If this note is held hy an insured lender, prepaymenu made by Borrower may, at the option of the Government, be remitted
by the Government to du: holder promptly or, except for 6nal payment, be retained by the Government and remitted to the
holder on either a calendar quarter basis or an annual innallrnent due date basis. The effective due of any prepayment
retained and remitted by the Government to the holder on an annual installment dac date basis shall be the date of the pre•
payment by Borrower, and the Government will pay the interest to which lhe holder is entitled acc:uing between the effeccive
date ofany auch prepayment and the date of chc Treasury checlc to the holder,

CREDIT ELSEWHERE CERTIFICATION: Borrower hereby certifies that lac/she is unable to obtain suf6cient credit elae-
where to finance his/her actual need.I u reasonable ratea and terms, calclng into consideration prevailing private and coopera-
tive rate.s and terms in or ncu his/her community for loans for similar purposes and perioda of time, and that die loan
evidenced hereby shall be used aolely for purpoaes authoriud by the Government.

LEASE OR SALE OF PROPERTY: If the property constructed, improved, pun:hasecl, or refinanced in whole or in part
with the loan evidenced herehy is (1) leased. or rented with an option to purchase, (2) leased or rented without oprion to
purchase for a term exceeding 3 years, or (3) sold or title is otherwite conveyed, voluntarily or involuntarily, the Government
may at its option declare the indebtedness evidenced hereby immediately clue and payable.

REFINANCING AGREEMENT: Borrower hereby agree, to provide periodic Anancial infonnation .. requested by the
Government. If at any time it shall appear to the Government that Borrower may be able to obtain a loan from a responsible
cooperative or private credit source at reuonablc rates and terms £or loans for similar purposes and period of time, Borrower
will. at die Government'• request, apply for and accept a loan in sufficient amount to pay this note ln full and, lf the lender
is a cooperative, ro pay for any neceanry 1tock. This paragraph and the preceding panaraph shall not apply to any comaker.
1igning this aote punuant to Section 502 of the Housing Act of 1949 to compensate !or defic:icat repayment ability 0£
other underJigned penon{1}.

 CREDIT SALE TO NONPROGRAM BORROWER: The provisions of the panaraph, entitled "Credit El.sewh1re C.crti!ica•
 tion," and "Re6nanc:ing Agreement" do not apply if ( l) r.hi.11 prominory note represents in whole or part payment £or prop-
 erty purchased from the Government and (2) the Joan repre1ented by thb promisaory note was made to the borrower u an
 non program borrower under Tide V of the Housing Act of 1949, as amended, and regulation, promulgated thereunder.

 DEFAULT: Failure to pay when due any debt evidenced hereby or perform any covenant or agreement hereunder shall
 conatituce defaub under thi.11 instrument and any other instrument evidencing a debt of Borrower owing to, insurd or Guar-
 anteed by the Government or •~curing or otherwise relating co 1uch a clebc; and default under any mch other in1tNment 1hall
 conJtltute default hereunder. UPON ANY SUCH DEFAULT, the Government at iu option may declare all or any part 0£
 any such indebtedness immediately due and payable.

 SUBSIDY REPAYMENT AGREEMENT: Borrower !llROI to the repayment (recaptme) of subsidy sranted Jn the form of
 interest cmllts. Subsidy wm be repaid when the borrower's account ls settled by sale of the seeurity property, refinancing
 or payment in full and will be calculated in accordance with regulations in effect at tho time or settlement. Recapture is
 bued on property appreciation and can equal all, some or none but never exceod tho amount of subsidy receiffd, ·
 This Note is given as evidence of a loan to Borrower made or insured by the Government punuant to 'the Title V of the
 Housin& Act of 1949 and for the type of loan as Is indicated in the "TYPE OF LOAN" block above, This Note shall be
 subject to the present regulations or the Farmers Home Administration and to its future replatiom aot inc:onsiltant with
        . .
 the express pro'risions hereof,

 WARNING: Failure to fully disclose accurate and truthful financial information may result in the terminadon of proput
 assistance currently being received, and the: denial of future program asmtance under USDA 's Debarment replations, 7 CFR
 P•t3017.
        Case 2:19-cv-02605-DDC-KGG Document 1-2 Filed 10/07/19 Page 4 of 4




' Prl!sentment. protest, and notice are hereby waived.


                                                                  ~cif~EA}                         (CO-BORROWER)
                                                                                                                       (SEAL)

                                                                                                                       (SEAL)


                                                                  33342     w.   87th
                                                                  DeSoto. KS        66018




                                                         RECORD OF ADVANCES
          AMOUNT                  DATE               AMOUNT            DATE                    AMOUNT              DATE
  ms 12.000.00                03/31/93         (8)   s                                  USl S
  (2}S                                         (9) S                                    {16)   S
  (3lt                                       (10) S                                     nn s
  (41 S                                      (11) S                                     (181 S
  (5) s                                      (121 S                                     (19)   S
  (61 s                                      (13) S                                     (20)   S
  (7) s                                      (14) S                                     (21) I
                                                                             TOTAL      s   12.000.00           03/31/93




                          '   .



                                                               Position 2                               FmHA 1940-16 (Rev, 4-91)
Case 2:19-cv-02605-DDC-KGG Document 1-3 Filed 10/07/19 Page 1 of 5




                            Exhibit B

                    March 31, 1993, Mortgage
            Case 2:19-cv-02605-DDC-KGG Document 1-3 Filed 10/07/19 Page 2 of 5




             of JofnscnCQ,nzy, tac. ·
              l1SDA-FmHA
              Form FmHA 427·1 KS
                                2.978'1          e             2230?70
                                                                       PodrlonS j
                                                                                                   e
              (Rev, 3-91)                         REAL ESTATE MORTGAGE FOR KANSAS
      .,            nus MORTCACEbmade and cntcnd lllto by __.G...IEGO_.__.ll...Y_L_•.....,SCBARFF,.._
                                                                                              __......A_SIN_..GLE...__P_ERS_._O_N_ _ __


      :
             residing In        .Johnson                                                       Councy, Kansas. whoc post office addrcu Is
             ......................................____________________________________________ ,Kulas                                     •
      ..:
                33342      v.   87th                                                   DeSoco                                   66018          :.
             herein called "Bortowor," 111d die Uni\ed States of Amtrka, ac:tJn1 through die Flffllers Home Administration, United Statca
             Depar1111r.nl or ~tuR, herein called Iha "Government," and
                   WHEREAS Bonovm Is Indebted to lhe Government as evidenced by one or more promissory notc(s) or assumptfoa
             apecmcnt(s) or any shared appreciation or Rcaplllre agreement, herein called ..note," which has bec11 executed by Borrower,
             is payable to the order o( the Government, authorizes acceleration or the entire Indebtedness at the O!)don of !he Cal,em,
             ment upon any default by Botrowar, and Is described u roUows:
                                                                                        Annual .it.~                   Du .O.te of Final
             Date   0£'"'"""'°''                   Principal Amount                      t:1/lnkre.lt                      lnst4llmmt
      I        March 31, 1993                        $72,000.00                             7.7500                           March 31, 2026


                                                                                             ---________
     I                                                    :,11.rr Of KANSAS }·~
                                                          ~OUH rv Of' JOHNSON. "·                  ~f'EE
     .:                                                   nuo f()R RECORD
                                                          93 HAR 31 P t,: 23 .2              ,.,
                                                   \'lOO RE'GISTER
                                                          SARA F.ULLHAHN
                                                                   OF DEEDS
                                                                                                   R£~0,mDS
                                                                                                   IOtCdlla ah,lllft QIISU                     ,,
                    (The l.nterest rate fot llmJted resource fann ownership ar limited resource operatlng lOUl(s) secured by this Instrument
              may be lncrcased as provided In the Fanners Home Admfnlstrallon reaulallons and the note.)
                    And the note evidences a Joan to Bonower, and the Govemment, at any time, may assign lhe note and Insure the
              payment thereof pursuant to the Consolfcbttd Farm and Rural Development Aet, or Title V or the Housing Act or 1949
              ar any other staiutcs admllllstered by the Farmers Home Administration;
                    And it Is the purpose 111d intent or this lnsttument that. amoaa olher lhlnp, at all times when the note Is held by the
              Government, or In the e,cnt lhe Government should assign this Instrument without Insurance or the note. this Jnst:ument
              sh.U se"'re payment or the note; but when lhe note Is held by an Insured holder, this fnstNment shall not secure payment or
              !he note or attach to the debt evidenced lheicby, but II to the note and such debt shall constitute U1 indemnity mortpge
 -:          to secure the Govemment apfnst loss under IU Insurance contract by reason of any default by Borrower;
                    And this lnslnlment also secures the recapture or any Interest credit or subsidy which may he 11anted to the Bonower
             b}• the Go,cmmcnt punuut to 42 U.S.C. §1490a or any amou11ts due under any ShareA Appreciation Agreement/Rec:,pture
             Agreement entered Into punuant to 7 U.S.C. 200 I.
                   And this instrument also secures future advances made to anyone herein called borrower under a note or notes c:cm:rins
             loans made or Insured under the Consolidated Fann and Rural Development Act of Title V af the Housing Act or 1949 or
             any other stalU tes admlnis1ehd by the Flfflltrs Home Admlnls1ratio11, ro, the total prlnclpal lnd~btedness or the orilin&l
                                                                                                               er
             future loans and advances subject to the same terms and conditions regarding the assignment said notes :u heielllaliove           :
             provided, and all rererence, ID this fnstNment to the "note" shall be dffffled to Include future notes and advances.
                   NOW, THEREFORE, In consideration or the 10111(1) , and as sec:urlty for fuNre low pursuant 10 the Consolidated
             Farm and Rural Developmeot Act or Title V of' the Housing Ac:t er 1949 or any olher statutes 1dmlnlsured by the Fanne11
            Home Administration, and (a) at aD times when thr nott is held by the Oovemment, or in the event die Government should
            uslsn this lns!Nment without Insurance or lhepayment of the note, to secure prompt p:ayment of the note and any renewals
            and extensions thereof and :iny agreements contained llltreln, lncludl.ng any provision ror the payment o( an 1nsut111ce or
            other c:lwae, (b) at all times when the note b held by III huured holder, to secure perfonnance or Borrower's aareement
            herein to indannify and sa¥t harmless the Ocwernment aplnst lou under Its Insurance contract by mson of any dcfllllt by
            Bonower, and (c:) In any ennt and al all tlmei to secure the prompt payment or all advances and upcndltuns made by the
            Government, with Interest, u hereinafter described. and the pcrrormance or every covenant and apcement or Borrower
            contained herein ar In any JUpplemenwy agreune11t, Borrower docs heieby mortpF, assisn, and wurant to the Gov-
            emment the following property situated In lhe State o( Kansas, County(les) of                 JOHNSON


             ;:~;nB~:!c!:              =~WS 1ST PI.Al', a ,uhc11vision in t:he City                         o:~3BSIPAG£219
.j                                                                                                            FmHA427-J KS (Rev. J.91)
                                                                                                                                               I
-·
         Case 2:19-cv-02605-DDC-KGG Document 1-3 Filed 10/07/19 Page 3 of 5




     -
     4




                                                                                                                                                   .
                                                                                                                                                   :it

     .
     i




                                                                                                                                                  ...

                                                                                                                                                  :;

                                                                                                                                                  ::



              toaether with all rights (includlng the rf'1ts to mining producu, pvel, oD, ps, coal or olher llllnerals), inleRSU, easemenlS,
             heredilaments and appunenar.ces thereunto belonging. the rmlS, issues, and proO:s !hereof and revenues IJld hlcome lhffl.
              from, all lmprovemen IS and pe!SOnal properly naw or later allached lhe1no or rusanably n1e1:uary to tbe use thereof,
             including, b111 not limited to, ranges. rtfrlgcntors, clothes wuhen. dolhes diyers, or carpeting purc:ha•d or f!Nn=d Jn
             whole or in p.n with Jcwi funds, aJJ water, water ridits, and water stock pmalllln1 !hereto, ud all payments at 1111y time
             owing to Borrower by vfrnle of any sale, lease, tranSf'er, conveyance, or condemnation ofany part thereof ct Interest there.
             in-all or which arc herein called "the propeny";
                     BORROWER for Bo:rower'• self, Borrower's heirs, execulors, 1dmlnl.s1ra1on, successors and assigns WARRANTS THE
:            TITLE to the pn,peny lo the Government apinst all lawful dalms and demands whatsoever exczp1 any lien,, encwnbrane11s,
             asement.s, reservations, or conYC)'ances specified herelnabove, and COVENANTS AND AGREES IS follows:
                     (I} To pay prompi,')· when due any fndebaedness to the Government hereby secured and to Indemnify and save harm,
             less the Govemment apinSI any loss under lrs fnsuruia: of paymena or the note by reason or any default by Borrower. At
             all times when the note Is held by an Insured holder, Borrower ilhaD continue lo nllke payments an chir note ID the Govem,
            ment, as col~ctlon isenr (or the holder.                    ,·                                  '      '    '
"l                   (2) To pay 10 the: Govemmenl such fees ancl other cbuF°s IS may DOIi' or here~ requlrbci-61 replatlons or 11111
             Fannen Home Adnilnlsuallon.                                                          · - ...··•· · --• ·- ·
                    (J) If required by !he Govemmen1,·to make addlti/J'II! manlbly p,ymenu oM/TTof lhe'fslfrifa1·e4 unuaJ tua,
            a:aeumenu, insurance premiums and odm chargen1pdn 'thnn~·, t,a•d )rembes.               ~ - H - . . · - • ·--
                    (4) Whe1her or not the no~ b illsured by the Government, the Govenunc:nt llll)'•l•IQy time pl)''al'l)"Olher unowits
            including advances for pa)'fflmt of prior and/or junJor liens, required berefa to be palcl by ~ r- and not paid b)' Bor,
            rower when due, as well as any costs and npemes for ~o p!tif/vatlon, prolectlon, or cnroicemenl or this lkn,..s ad'IIIICU
            for the acc:ount of Borrower. All such adv&11ces sh:iD bear Interest at the rate bome by the: note which has 11-.e hlahen lntetest
            ,ate.
                    (5) AD advances by the Govemmmt, indudlna advances for payment or prior and/or junlot Uens, In addition to ID)'
            advances req11lred by the: tenns of lhe note, as cmcrJbed by this Instrument, with lntcrest, lhall be Immediately due llld pay,
            a?ilc by Borrower to Che Govenuncnt wld111u1 drmand at lhe place desig,iated in the latest 11ote and lhall be *Vre.11!4reby.
            No such advance by the Govemmmt shall reJirve Bonower rroin brcadi of BorrOMr'a coven:uu to pt)'. Ally paymeat made
            by Borrower may be applied on the note or any indebtedl'ICS.I to the Government RCUred hereby, In any order the COffffl-
           m.:nl determines.
                   (6) To use the loan evidenced by Ille note solely (or puiposes aulhoriud by the Gcwemment.
                   (7) To pay when due all uxu, IJem, fudpneats, encumbrances, and use=mcnu Jaw(lllly 1ttachlD1 to or assaed
           against the propeny, includlag all charges and USCS1111ents In C011DCcti011 with water, water ridiU. and waler itock pertalaiua
           to or reasonably IICCCSSU)' to the use or the real property deacrlbed above, and prcmptly deliver to lhe Govetllllllllt wilbaut
           demand rcc:elpts nidenclng 111ch payme11b.
                   (8) To keep lhe property Insured u required by and under Insurance polJcles apprOYed by the Ciavcmmeot and, 11
           lu request, to dcllter such pollc:le, 10 die CiovemmenL
                   (9) To maintain Improvements In p,od repair and mw repairs required by the Gavemment; operate lhc property la
           a good and husbandmanlllce manner; c:omply wlrh such (ann conservation pnc:tk:es and fum and heme manqanent plam
           u lhe Gcnemment from time to lime ffll)' prescribe; and 1101 to abandon che pcgpmy, or cause or permit wastc,lcacnfDa or
           impalnnent or the aecurlty covered bereby, or, 'Wilhout the wrlllen cONCnl of the Gommnent, cut. =ncm, or Jea:ie my
           timber, grave!, od, ps. coal, or olhet minerals except es may be nccesmy for ordinaiy domestic: piarpo,:s.

                                                                                                                      3884PACE220                ...

                                               •                                                  •
                                                                                                                VOL
     Case 2:19-cv-02605-DDC-KGG Document 1-3 Filed 10/07/19 Page 4 of 5




                                              •
               (JO) To comply with all laws, ordinances, and replatit>N alfectlng die property
               (J I}
                                                                                                  •                 ' f !',(   .••
                                                                                                                                     'J   1




                           To p~y or reimburse die Government for expenses rusOllably ncc:essary or L'lddenal to 1he protcc:tion of die licA
                                                                                                                                                      :.




             and priori')' hereof and to &he enforcement of or the campli:incc with the pro•isions hereof and of die noie and anr supple·             =
            mcntary agrccinent (whctlier before or after dcuult), includin1 l,u1 not limited to '°us of evidence c.f title to and surw:y of
             1he property, cosu of recording this and other insrruments, attotntys' feeJ, uustccs' fees. coun COICJ, and u:penacs of M!-              .
                                                                                                                                                      '
.;          ffrr:hing, seUing. and COIIRYinit the property•
                      (12) Ex«pt :u oclmwise provided by the Farmers Home .Administntlon reguladons. neither the propcny nor a11y
            portion clicrcof or lntc:ut dicrcin shall be leased, assigned, sold. u:uufurcd. or cnc-.imbcrcd YOlunmily or adicrwi=, without
            the written coiuent of the GoYCtnment. The Go.-ernment dull hare the Joie and enlutivc riahts u mortpgcc hereunder,
            ind:idins but 1101 limited to the power to pnt consents, ~ relQfl:s, subordinations, anl 1arisfacrion, and no insuttd
=          hold~ sh~ have any riah t, dde or lncercsr in or co the lien or llllY benefits hereof.
                     (13) Ac all r=onable times the Government nnd its aJtnlS rnay Inspect the pro_pcrty 10 ascertain w,hetlu:r die cov•
           enantJ and agreemen tS contained herein or In allY supplemcntuy apment are being performed.
                     (14) The Govcmmenr mar (a} adju.r die infU'est rate. payment, tmn, or mlan~ due on the loan, (b) intrQ,e the
           mortgage by au amount eCl'!aJ to de(cned lntcce1t on the out:11mdiag principal balance, (c} utcnd or defer the maturity of,
           and renew and reschedule ihc payment, on, the debt evidenced by the note or any lndelmdncu ta the Government secured
           by this innrumcnt, (d) relwc any pan:y who is lla!,le under rhe note or for the debt from liability to die G:ivcrnment,
           (e) rclcuc portions a£ the property and subordlnacc its Uen, at1d {f) wai"c any other of Its rights under this ln1tn1ment. .AAy
          and .ill this c:an and will lit done w!tl1out affecting the Uen or che priorlry of this lnstn1men1 or Borrower's or any other
           party's lb.bility to the Government for pay111cnt or ihe noic or dcbr secured by dus lnmumc111 unless me Co,er11mcnt say•
          otherwue in wriring. HOWEVER. any forbearance l,y the Gcmfflni.:nt-whetlier once or ofrcn-ln exercising any ript or
          remedy under thu instrument, or otherwise afforded by appUc:.ble law, shall not be a waiver of or predudc the Cllerclsc of
          any such right or remedy.
                    (JS) If at any time Ir shall ap~ to the Government thit Borrower may be able to obtain, loan from a production
          credit association, • Federal b.nd liank, or other responsible coopcrarivc or priv::ue =dit s:ourcc, at reasonable rates and
          rcrms (or loans for similar purposes and periods of time, Borrower will upon die Government's request, apply £or and accept
          such loan in sufficient amouni to pa)' the note and any lndebrednc.u scc11rcd hereby and to pay fOl' any 11ock lleCQAr)'
          10 be purcha#d In a coopentm: lending agency In connecdon wirh Ncn loan.
                    (J6) Dcfaulc heieundcr du.II constitute default 11n.kr any oilier real estate, or 11ndcr any personal property, or ocher
          security in1tr11mcnt held or ln1ured by the Govcmmenc and e.,:ccurc:d or 2SSUmed by Born'WCI', and dcf.aulundcr any such
          °'her security in1tr11rnent shall con1titute default hereunder.
                    (J7) SHOULD DEFAULT occ11r in the performance or clischatge of any obUptlan In ihla Instrument or secured by
         th is insuumcnt, or should the panics named u Borta¥o·er die or be declared lncompelenc, or ,hould any one of the parties
         named as Borrower be disc:lwgrd In bankruptcy or declatcd ;in hsc>l~=t, or mah an assignment for the benefit of accllror,,
         the Government, at lt:i option, with or without nolic:c may: (a) decLre the cnritc amouut unpaid under the note urd any
         indebtedness to the Government hereby secured lmmedlaccly due ind payable, (bJ for che account of Jlomiwcr incur and pay
         nasanable ea:pcnscs for repair or awntcnance of ud tab posscuio12 of, operate or rcn1 the ptoP'c")', (c} upon application              r
         by le and production or this inurument, without ocher mdenct and without notice of !,caring of Mid applicariou, have a
         receiver appoin1ed for the property, with the usual powers of rccrivers in lilte cases, (dJ forcdosc 1his lnsuument aJ prowidcd
        herein or by law, and (c) enforce any and all otherrighu and rcmdies FOvidcd herein or by pn:JCat or future bws.
                   (J8j Tire proceeds ot (orcclasurc: sale sh~ be applied In die Collowing order to the payment of: (a) cosis and ezpcmcs
        inc:idcn1 to enforcing or co111plylng with the provisions h=of, (h) a111 prior liens required by law or a competent court 10
        be so paid, (c) the debt evidenced l,y the note and all Indebtedness ro the Government scc:urcd hereby. (d) iDfcrior liens 0£
        rcc:ord rc~ulrcd b)· law or a competent court 10 be 10 paid, (cl al thc Govemmeat'~ opiion, any other indebiedrieu al Bar·
        rower owsn9 to or insured by 1bc Gc,o,ernment, 2nd (£) any balaiu:: to Borrower. At foreclosure or orhcr .ale of all or any
        part of the properry, the Gov:mment and lu agents may bid and pm:luue u a .nnnger and ma)' pay the Gavcrn111a1t's
       sliarc of the purchase pri~ hr crediting 1uch amount on any dcliu of Bonow~ owing to or insured by the Clovenunent,
        in che order ptcscnlJed above.
                                                                                                                                               "
                  (19) Borrower agrees chat the Govemment will not be bound by aay present or future State laws, (a) pnMdlag for
       ,·al11ation, appraml, homestead or ncmprlon of 1hc property, (b) piohlbldng maintenance oE an action (or a dc6dcacy
       'udgn,enc or limiting the amou111 tlicrcof or the tlme within whicli such action must be brought, (c) prcscril:lng an)' athcr
      i imitarions, (d) allowuis ai1y riaht or redemption or possession foDowing any fo~osurc sale, or (e) llmltlnJ' the conditions            :...
      which the Government may by regulation Impose, induding che buensc rate It may charge, as a :ondlcion of •PPCOWUIS a
      tnnsfer of the property ta a new Bono..,.... Jlorrower u:prcssly wancs die benefit of any such Stare laws. Borrowcr lu:ie-
      1,y relfnqulslics. waives, and C"Onoeys all righta lnchoata or consumm,re, af descent, dower and cunc,y.
                 (20) If any pan of me laan for which this ln1inamenc Is gi,en shall be used to (111a11cc the purcha1t, consrnu:t!OA or
      rcpllir of propeny to be used as an owncN1cc11plcd clwelllng (herein QJ!cd "the dweUing'') and if Borrower lnccnds ID sell ot
      rent the dwcUing and hu obtained die Govem111cn1's eo11sent to cla IIO (a) neither Borrower nor anyou a11thor=d CD act £or
      Bon-owcr will, after receipt of a bona fide offer, refute to negotiate fur illl ale or rental, or will otherwise make 1U1aYallable or
      deny 1a11d property, to anyone licQ11sc: of nee, color, religion, sci, haadlc:ap, wn1lla1 stanu, age, nado~ orl,pi
      and (b) loff'ower rceosnln1 as Weg;J ~nd l1creby dixlalm• and will nor comply with or attempt to eaf°'" a11y reairictiYe
      co•enants on satd property rclarirrg to race, color, n:Ugion IICJt• han~p. familial status, ag,e at' natlonal origin.
                (21) Ban'Owcr f11tihcr agrees that the loan(s) secured by this iostrumenc wW be In default .Lould any loan 13~d:i
      be LtKd for ~ purpose :hat will conm'bu ce co excessive erosion of •iah ly erodible land or to the convcr,ion of wetluds ro
      produce an ~gncultur.I 1:ommodiry, u further explained In 7 CFJl Part 1940, Subpart G, Emlblc M. VOL           3884tACE221
    Case 2:19-cv-02605-DDC-KGG Document 1-3 Filed 10/07/19 Page 5 of 5




                                                                                                            ·· ;19?.;;-:.;c:;:
                                                                                                               'J•-'V
                                                                                                                               Tt., \
                 (22) 'Ibis lmzniment tha1I be subject tD lbe pracnt rqalatlons or the F1m11:n Home AdmlD!stntloa. Uld to i:, 6ifllre
                                                                                                                                              r,.
                                                                                                                                              I
        ~tloll1 not IDcoJUlsteat wtcll die express ptDVislails lleraol
                (23) Notices stvcn hcmmder slla1I be sait by cutllld mail, wilcu olllawlsc rcqalred by law, ud adclruied, unJaa
         Ind ual:il IOllle oilier address Is dalaftated la • notice JD sfmi, la the ca. nt the Cmcrnmci1t to Fumen Home A4milllstra·
         tlon at Topeka, ICusu 6661J, a11d la the case or Bormwcr u tbe address shown ID the Fumm Homo Admlnlstratioll
        Finance Office m:mdl (whfch 11Drnaally wW be the 1&111e u the post office lddms sllowa 1bcrft).
                (24) U ay pnmsloll of 1h11 imtnlmat or applli:aticm lheta,f ta U)' penan or cfralmsm-.. Is Jicld llrvllld, 111dl
        illYllld.ity will not aff~ other pro'lbfoAI or applii:aliom of tlle instnunent wllk:I can be pm crtec:t with1111t tbe lllwdd
        pravislo11 or apillkatlon, aad to that aid tho proridollsllcreor sn dcclucd to ti. aevcnbk.

              IN WlTH£5S WHEREOF, Borrower bu hereunto set 8cm)wcr's bud(1) 111d sal(s) tbls _..,3,_l_R...i:______ day
               Ma_rc_h_ _ _ _ _ _ _ , H 93.
                                                                                                                                         .
            , __
        0


                                                                                                                            (SEAL)
                                                                                                                                         :
                                                                                                                                         I
                                                                                                                            (SEAL)
                                                                                                                                        .
                                                                                                                                        .,.




z


       STATE OF ICA--NS•AS-==.aa...-----}".-                                               ACKNOWLEDGMENT
       a>UNTY OF   .Jolmaon
                                                                                                                                        r.
                                                                                                                                         ~


             On t1w   --~31...a...t____ dq or            March                   A.I>., H!!.., lldor-me _ _ _ _ _ _ __
       _ _s_11_v_e_r_l_y_A_._McM11
                             _ _1_i_an_.__
                                         No_i:_a".""ry~".""Pu~_b_lic".'""":--:-------------- penoaaDy IIJIPc:an:d
                                         ,,,._., rm~ of.,,,... ,.,,,.,, ••11-ltdrffltntJ



•




=




                                      •                                                    ••
Case 2:19-cv-02605-DDC-KGG Document 1-4 Filed 10/07/19 Page 1 of 2




                            Exhibit C

                     Assumption Agreement
                Case 2:19-cv-02605-DDC-KGG Document 1-4 Filed 10/07/19 Page 2 of 2

                                                                                                                              FORM APPROVED
                                                                                                                               0MB No. 0575-0086
USDA•FmHA                                                                                                  46-_1_2_-0_2_ _ _ __
                                                                                            Type of Loan _ _
Form FmHA 1965- 15
(Rev.6-90)                                                                                   ; Sec. 502         c Non Program         c Sec. 504
                                          ASSUMPTION AGREEMENT
                                          S1ngl4!:'Faml1y Housing Loan(s)                    Case Number:
                                                4
                                                                                            1               6
                                                                                                       '
                                    ?£NEt13ER 12                              93                           ·~
     Thjs Agreement dated - - - - - - - - - - - - - - • 19_ _ , is between the United States of America, acting through the
Farmers Home Administration (herein called the Government), and CBARllS M. CIARK, A SilGE PfR:IN

(herein called Borrower). whose mlliling address is       33l'a W. 87lH Sf• t IEDIO, IAl&S 6fDl.8

        The Government is the holder of debt instrument(s) secured by the following described security instrument(s) executed by
               Gml<YL.~
Case Number    1                                                                    , o~roperty described therein which is located i~
-......:::.mml====----------------- County, State or
                               Date                                                 Book/ Volume/
                             Executed                 Office Where Recorded        Document Number                        Page Number




       In consideration or the assumption of indebtedness as herein provided and the Government's consent to this assumption and
related conveyance of the security property, if applicable, it is agreed as follo~s:

        I. Borrower hereby assumes liability for and agrees to pay to the order of the Government at the office of the Farmers Home
Administration shown below (or other location as may later be specified) the principal sum of SEVFNIY 'llD 'IJJISAND EJR RMRED
  'IWE1lIY rnE AND 3'>/JCI):J - - - - - - - - - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - - - - -dollars
($       72,421.3'>                                                                      ) plus interest at the rate of _ _ _ _ _ _ _ __
  SIX AND Dre HAt.F            percent!   6.,xn              9cl per annum, payable in installments as follows:

        s __44_._s.....ro
                       .....____ on                 1EJMiR 12                      • 19 ---21. . and

        s       MS.00                     thereafter on the _ _ _J..ZIH.._..._______ or each _ ...MJfiB
                                                                                                  ...............____________
until the principal and inlerest are fully paid. ex~cpt that the final installment of the entire indebtedness evidenced hereby, if not
sooner paid. shall be due and payable    '1HIKlY 'IHREE                   (          33          ) years from the date of this Agreement.
       2. Payments of principal and interest shall be applied in accordance ~ith Farmers Home Administration's accounting procedures
in effect on the date of receipt of the payment. Borrower agn:es to pay l,lle charges in accordance with Farmers Home Administration
regulations in effect when a late charge is assessed.
       3. The provisions of the debt instrument(s) hereby assumed shall, except as modified herein. remain in full force and effect,
and Borrower hereby assumes the obligations of and agrees to comply with all covenants. agreements, and conditions contained in
said instrumcnt(s), as modified herein. as though Borrower had executed them as of the date thereof as principal obligor(s).

      4. Provisions· of the deht and security instrument(s) which require that the borrower occupy the FmHA-financed dwelling or
graduate to another credit source do not apply to assumption on ineligible (Non Program) terms.

       5. This Agreement is subject to present regulations of the Farmers Home Administration and to its future regulations which
are not consistent with the express prm•isions hereof.



                                                                                   (]iARrm M. CLARK             llorrvll'er

UNITED STATES OF AMERICA
FARMERS HOME ADMINISTRATION
                                                                                                                Borroll'er
By      / /.;__ _,./;/,e .,./.. ~    -,        / /<f f                              Former Borrower Released rrom
        RANDAlL D. CR£IB.L                .,                                        Liability _YES=:a....-------------
Title      OililY ™19.R

Date     KNEMiR 12, 1993

Fm HA County Office Address:        100'            mA Sf., SIE. 2, PIU.A, KS fBJ'll
  COPY 2 - COUNTY OFFICE CASE FILE                                    Posirion 2                                     FmHA 1965-15 (Rev. 6-90)
Case 2:19-cv-02605-DDC-KGG Document 1-5 Filed 10/07/19 Page 1 of 4




                            Exhibit D

               November 12, 1993, Promissory Note
     Case 2:19-cv-02605-DDC-KGG Document 1-5 Filed 10/07/19 Page 2 of 4


USDA-tmHA
Form FmHA 1940·16                                  PROMISSORY NOTE
                                                                                                   ..
(Rev. 4-91)

TYPE OF LOAN                                                                   STATE



!
-1!11 502
                                                                               TC .urc:.&~
                                                                               COUNTY
                                                                               . II IMl•_-..1 IN


                                                                               CASE NO.
                                                                               18-li.F.



                                                                        Date_N_O_VEMB
                                                                                  __ER__l_2_ _ _ __ , 1993 .
   FOR VALUE RECEIVED, lhe under~ned (whether one or more penon1, herein called "Borrower't) jolndy and
.ever.Uy promise to pay co the order of die United States of America, acting throup che Fannon Home Administration,

Uniced States Depanmenc of Agricuhure, therein called the "Government"} at iu office in 100 N• ANGELA

 STREET, SUITE 2, PAOLA, KANSAS 66071
THE PRINCIPAL SUM OF THREE THOUSAND FIVE HUNDRED SEVENTY DOLLARS AND N0/100S - - -

DOLLARS ( 1 - - - 3........5_7...,0_....
                                     00....___ _ _ _ _ _ _ _ _ _ _ )t plus.INTER.EST on the UNPAID PRINCIPAL 0£

..:S;.:I.:.::.X..:AND=-O=N=E......;:aHA=LF=----- PERCENT ( 6. 5000    ~) PER ANNUM.




Payment of the said Principal and lntereit shall be as agreed between the Borrower and the Government wing one of three
alternatives as Indicated below: (check one)


01.        Principal and lntere1t payments shall be deferred. The inccreat accrued to - - - - - - - - - - - , 1 9 _

shall be added ta the Principal. Such new Principal and later accrued Interest shall be payable in                 regular
amortized installments on rb.e dares indicated in the boit below. Borrower authornes the Government to enter the amount of

1uch new Principal herein  S----------- and the amount of such rcg11lar installments in the bo:ic below,
when such amounu have been determined.

 D ll.     Payment of Interest shall not be deferred. lnatallments of ~ccrued Interest shall be payable on the - - - - - -

 of each --------beginning o n - - - - - - - - , 19--, throuah---------.19-,

Principal and later accrued lntero1t shall be paid in - - - - - in1tallment1 u Indicated in the box below;

 CX m. Payment, shall not be deferred. Principal and Interest shall be paicl in--3...
                                                                                  96 ....._ _ _ _ installmenta u indlcaud
 in the box below:


         22.00                                                       DECEMBER 12                               93
 • - - - - - - - - - - - - - - - - - o n - - - - - - - - - - - - - - - - - , 19-, and

 S    22, 00                                          thereafter on the ] 2TH     of each     MONTH
 undl che PJllNCJPAL and INTEREST are fully paid except that the FINAL INSTALLMENT of the entire indelnedne11

 evidenced hereby, l( aot 1ooncr paid, mall be due and PAYABLE THIRTY THREE     (     33                  fYEARS
 from the DATE oE this NOTE. Tbe eonalderadon hercfor shall supporc any agreement modifyin.1 the loregoing 1cbedule
 0£ paymentJ.



                                                                                   •-.·
     Case 2:19-cv-02605-DDC-KGG Document 1-5 Filed 10/07/19 Page 3 of 4




If the tow amount of the loan ii not advanced at the time of loan dosing. the loan shall be advanced to the Borrower aa
requested by Borrower and approv1d l,y the Government. Approval of the GOTemment b mandatory provided. the adYance la
re11uested for a purpose authorized by the Government. lnteRst 1hall accrue on the amount of each advance &om it, actual
date as .shown on the reverse hereof. Borrower authorizes the GoYCmment to enter the amount and date of such adv=uice in
the Record of Advances.

Payment of prindpal and interest shall be applied in accordance with FmHA acc:oudting procedures in effect on the date of
receipt of the payment. Borrower agtecs to pay late charges in accordance with FmHA regulations ln effect when a late
charge ii assessed.

Prepaymenu of scheduled installments. or any portion thereof. may be made at any time of the option of Borrower. Refund.
and extra payments; u defined in the regulations (7CFR §1951.8) of the Farmers Home Administration according to tbe
source of fund. involved, shall, after payment of interest, be applied in accordance with FmHA regulations and accounting
procedures in effect on the dare of receipt of payments.

Borrower agrees that cbe Government ai any time may 111ign thb note. If the Government usign.s the note and lnsuIU the
payment thereof, and in such case, though the note is not held by the Govemment, Borrower ,hall continue to pay to the
GoYemment. as collecdon agent for d111 holder, all inttallments of prindpal and interest u scheduled herein.

If this note is held by an insured lender, prepayments made by Borrower may, at the option of the Government, be remitted
by the Government to the balder promptly or, except for final payment, be retained by tbe Government and remitted to the
holder on either a calendar quarter buis or an annual installment due date basil. The effective date of any prepayment
retained and remitted by the Govemme11t to the holder on an annual installment due date bub shall be the date of tbe pre-
payment 'by Borrower, and the Govemment will pay the interest to which the holder is enrided accruing between the effective
date of any such prepayment and tbe date at the Treasury check to the holder.
CR..EDIT ELSEWHERE CERTIFICATION: Borrower hereby certifies that he/she is unable to obtain lllfficicnt credit else•
where to finance his/her actual needs at reasonable ratca and term,. talcing into consideration prevailing prince and coopera-
tive rates and terms in or near his/her eommunicy for loans for lirnilar purpoaes and periods of time, and that the loan
evidenced hereby sliall be used solely for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY: lf the property constructed, improved, purchased, or rer1nanc:cd In whole or in part
with the loan evidenced hereby b (1) leased or rented with an option to purcbue, (2) leued or rented without option to
purchue for a term exceeding 3 years, or (3) sold or dtle is otherwise conveyed, voluntarily or involuntarily, the Government
may at its option declare the indebtedness evidenced hereby immediately due and payable.

 REFINANCING AGREEMENT; Borrower hereby agrees to provide periodic financial Information as requuted by the
 Government. I£ at any time it shall appear to the Government that Borrower may be able to obtain a loan &om a reapomible
 c.Ooperarive or private credit ,ource at reasonable rates ancl terms for loans for almilar purpose• and period of rime, Borrower
 will. at the Gonmment'1 re'iuest, apply for and accept a loan in sufficient amount to pay thb note In full and. lf the lender
 b a cooperative, co pay Car any necessary stock. This paragraph and th, preceding paragraph 1hall 11ot apply to a.ny comaker.
 signing chis note punuant ca Sec:rion 502 of the Housing Ace of 1949 to c:ompenutc for deficient repayment ability of
 other undersigned penon(a).

 CREDIT SALE TO NONPllOGRAM BORROWER: The provisions of the paragraphs entitled "Credit El.scwhere Certifica-
 tion," and "Refinmcing Agreement., do not apply if (1) thls promisaory note repreaenu in whole or part payment £or prop-
 erty purchased from the Government and (2) the loan represented by chis promwory note wu made to the borrower u an
 n~nprogram borrower under Title V of the Housing Act of 1949. u amended, and reguladon1 promulgated thereunder.

 DEFAULT: Failure co pay when due any debt evidenced hereby or penonn any covenant or agreement hereunder ,hall
 constitute default under this instrument and any other in1trument eviclendng a debt of Borrower owm1 to. buund or Guar-
 anteecl by tnc Government or .securing or otherwise relating to such a debt; and deEaulc under any such other lmtrument shall
 constitute default hereunder. UPON ANY SUCH DEFAULT1 the Government at it.s opdon may declare all or any part of
 any such indebtedneu immedi&tely due and payable.

 SUBSIDY REPAYMBNT AGREEMENT: Bonower 11srees to the repa)'Dlent (recaptun) of subsidy panted 1n the form of
 interest credits. Sub~y will ba repaid when the borrower·• account is settled by sale of the seauity property,reftnanc:ing
 or paymDD.t 1n full and will be calculated in ac:cordanco with regulationa In effect at the time or settlement. Recapture is
 based on property appreciation and can equal   an.
                                                  some or none but nC'ffl' exceed the amount of subsidy roc:cM!d.

 'Ibis Note is given as evidenc:e of • loan to Bonower made or imund by the Goternmant punuant to the TiUe V or the
 Housing Act of 1949 and for the type of loan u ii indicated in the "TYPE OF LOAN" block above, 'Ibls Note shall be
 subject to the present regulations of the Fannon Home Admlnlstration and to its future rep]atiom not lnCOllliltent with
 the exprea pronsiom hereof.

 WARNING: Failure to fully disclose aecunte and truthful fmanclal lnfonnation may result In the tennlnatlon of prop:am
 aalstance cwrently beiq received. aDd the denial of future propam uslstance under USDA •1 Debument replatiom. 7 CFR
 Part 3017.
      Case 2:19-cv-02605-DDC-KGG Document 1-5 Filed 10/07/19 Page 4 of 4




Presentment, protest, and notice arc hereby waiYcd.


                                                              rnhf'ES~v·               ~~WER)
                                                                                                            (SEAL)

                                                                                                           {SEAL)
                                                                                       (CO-BORROWER}

                                                              33342 W. 87TH ST.
                                                               DESOTO, KS 66018




                                                     RECORD OF ADVANCES
        AMOUNT              DATE                 AMOUNT            DATE           AMOUNT               DATE
(1) S 3,570.00          11-12-93            l8l S                             115} S
{2) S                                       (9) S                             11611
(3) $                                      l10l S                            • U71 S
(4) I                                      Ull S                              (18\ S
(5) I                                     112\ S                              C19\ S
(6) $                                     (131   S                            l20l S
(7) S                                     {141   S                            t21l I
                                                                        TOTAL S 3-570.00.           11-12-93




                                                           Position 2                       FmHA 1940-16 (Rev, 4--91)
Case 2:19-cv-02605-DDC-KGG Document 1-6 Filed 10/07/19 Page 1 of 5




                            Exhibit E

                  November 12, 1993, Mortgage
                      Case 2:19-cv-02605-DDC-KGG Document 1-6 Filed 10/07/19 Page 2 of 5




    ....
                                                   e
                            ORTGAGE is made :md cn1ered into by
                                                                        Position 5

                                                                             2322251.
                                                   REAL ESTATE MORTGAGE FOR KANSAS
                                                                                                    .I




                                                                        CHARLES M. CLARK, A SINGLE PERSON
                                                                                                         -                   .,..
                                                                                                                       ! '. -~• .,




    :
             residing in _ _ _ _ _......;J:;.O:.:H~N.S::.aO:.:.N'------------- County, K:insas, wh~ post office address Is
                     33342 W. 87TH ST., DESOTO                                                                  K           66018
            _.....;;;..;;..;;;...;.;;;.....;.;......_;......_ _- " - - - - - - - - - - - - - - - - - - - - - - , ansas - - - - - -
            herein c:iJJed "Borrower," and the Unilcd States of America. ncling through the Farmers Home Administration, United State,
            Department of Agriculture, herein raJll'd the ..Government," :md
                       WHEREAS Borrower is indcbled to the Government as evidenced by one or more promissory notc(s) or :issumption
            agrcemem(s) or :my shared appreciation or rec:ipture agreement, herein called "'note," which has been executed by Borrower,
..          is p:iy:ible to the order of the Gc,·crnmcnt, authorizes acceleration of the entire indebtedness at the option of the Govern-
            ment upon any default by Borrower, and i~ described as follows:
=                                                                                              A n,iu12l Rate           Due Date of Final
            Date ofInstrumtint                                      Principal Amount           ofInterest                   Installment

            November 12, 1993                       $    3,570.00                       . -6.!500%                          November 12, 2026 -
                                                                                          . :::.1
            November 12, 1993                       $   72,421.{lA·r. OF KANS~S '\sf SOOt                               November 12, 2026 ~
                                                                COU~ l y Of JOHNSON. I •
                                                                   f\LtD F'OR RECORD                ·
                                                                                                             l'EGtSWTfON fU
                                                                                                         ~.,...,_..., _ _ __
                                                                                                                                          ,..

                                                           \c}'"   93 NOV 12 P12: Sit .6                 :: !    DO ~ffil, ;._::                    .-
                                                                                                                                                    F

•                                                                                                        bflllllllillll-------------
                    (The interest rate for limited resource farm own~~~tJ.b~rj_Ali!!S:c operating ft~tyb.nstrumcnt
             may be increased as provided in the Farmers Home    A<AffiiJ~;rmi!PJ~S          and t.'le note.~ ·
                    And the note evidences a loan to Borrower, and the Government, at any time, may assign the note and insure the
             payment thereof pursuant to the Consolld:ited Farm and Rural Development Act, or Title V of the Housing Act of 1949
             or any other statutes administered by the Farmers Home Administration;
                    And it ls the purpose and Intent of this instrument that, among other things, at all times when the note is held by the
             Government, or In the event tl1e Government should mign this instrument without insurance of the note, this instrument
             shall secure payment of the note; but when ti1e note is held by 11n insured holder, this instrument shall not secure payment or
             the note or attach to the debt evidenced thereby, bul as lo the note and such debt shall constitute an indemnity mortgage
             to secure the Government against loss under its insurance contract by reason of any default by Borrower,
                    And this instrument aJso secures the recapture of any interest credit or subsidy which may be granted to the Borrower
            by the Government pursuant to 42 U.S.C. §1490a or any amounts due under any Shared Appreclotion Agreement/Recapture
             Agreement entered into pursuant to 7 U.S.C. 2001.
                   And this instrument also secures future advances made to anyone herein called borrower under a note or notes covering
            loans made or insured under rhe Consolidated Farm and Rural Development Act of Title V of the Housing Act of 1949 or
            any other statutes administered by the Fanncrs Home Administration, for the totaJ principal indebtedness of the original
            future loans :ind advances subject to the same tem1s and conditions regarding the assignment of said notes as herelnabove
            provided, and all referances in this instrument to the "note" shall be deemed to include future notes and advances.
                   NOW, THEREFORE, in consJdera1ion of the Joan(s) , and as security for future Joans pursuanl to the Consolidated
            Ferm and Rural Development Act or Tille V of the Housing Act of 1949 or any other statutes administered by the Fanners
            Home Administration, and (u) at alJ times when the note is held by the Government, or in the event the Government should
            assign this instrument without insurance of the payment of the note, to secure prompt payment of the note and any renewals
            and extensions thereof and :my agreements contained therein, including ony provision for the payment of an insurance or
            other charge, (b) at all limes when the note is held by on insured holder, to secure perfonnance of Borrower's agreement
           herein to indemnify ond save harmless the Government against loss under its insurance contract by reason of any default by
           Borrower, and (c) in any event and at all times to secure the prompt payment of all advances and expenditures made by the
                                                                                                                                               .
           Government, with interest, es hereinafter described, and ti1e performunce of every covenant and agreement of Borrower
           contained herein or in any supplementary agreement, Borrower does hereby mortgage, assign, ond warrant to the Gov-
           ernment the following property situated In the State of Kansas, County(ies) of                 JOHNSON
                                                                                                                                               ;.
           LOT 6. BLOCK 2. DEMEADOWS 1ST PLAT, A SUBDIVISION IN THE CITY OF DESOTO.
           JOHNSON COUNTY. KANSAS.                                         VOL                                     4142nr:t229                 ::



                                                                                                                FmHA 427·1 KS (Rev. 3-90)
                                                                                                                                               =
                  Case 2:19-cv-02605-DDC-KGG Document 1-6 Filed 10/07/19 Page 3 of 5




                    •




 ...


                                                                                                                                                          :.


 "!
            together with all riglus (Including the rights to mining products, gr11vel, oil, gas, coal or other minerals), interests, easements,
            hereditaments and appurtenances thereunto belonging, the rents, Issues, ond proms therenf nnd revenues and income there·
            from, :lll""Dnpr,>vcments and personal properly now or later 11ttached thereto or reasonably necessary to the use thereof,
            including, but not limited lo, ranges, refrigerators, clothes wnshers, clothes dryers, or carpeting purchased or tmanced in
           whole or in pan with loan funds, all water, water rights, and water stock pertaining thereto. :md all payments at any time
.•         owing to Borrower by virtue of any sale, lease, transfer, conveyance, or condemnation of aoy part thereof or i!lterest there-
           in-all of which are herein called .. the property";
                    BORROWER for Borrower's self, Borrower's heirs, executors, administrators, successors and assigns WARRANTS THE
           TITLE to tl1e property 10 the Government against all lawful claims and demands whatsoever except any liens, encumbriinces,
           eiiscments, reservations, or conveyances specified hereinabove, and COVENANTS AND AGREES as follows:
                   (I) To pay promptly when due any indebtedness to the Government hereby secured an,!i 10 indemnift and save hann-                   =
           less the Government against any Joss u_nder Its insurance of payment.of ~e· note by rea5':'~ .o~ my .aefaul'ti;Y'Borrower. At
           all times when the note ls held by an insured holder, Borrower shall continue to make payments on th~·nofe!to lhe Govem-
          men t, as collection agent for the holder.             • . •                                        · "' · · ·      ·• •·
                   (:2) To pay to the Government such fees and ntl?&r chiu~s:aS:{lloffbwior hereifter"be required by regdlations of the
           Farmers Home Administration.                                                        ·       ·· ~     · · . , ,,   H ~ ••   •


                   (3) If required by the Government, to m~ke ~dditl_<>nal rirohthly payments of IH2 of. the estimated annual taxes,
          assessments, insurance premiums and other charges upon th~ irlortsaged premises.                         · , ., . ·
                  (4) Whether or not the note is Insured by the Govern·ni~fit, the Government may at any time pay any olher amounts
          including advances for payment of prior and/or junior liens, required herein to be paid by Borrower and not paid by Bor-
          rower when due, as well as any costs and expenses for the preservation, protecllon, or enforcement of this lien, as advances
          for the account of Borrower. AJI such advances shall bear interest at the rate borne by the note which has the highest interest
          rate.
                  (5) AJI udvanccs by the Gove,nment, including advances for payment of prior and/or junior liens, in addition to any
          advances required by the terms of the note, :as described by this Jnstrument, with interest, shall be immediately due and pay-
         :ible by Borrower to the Government without demand at the place designated in the fatest note and shllll be secured hereby.
          No such iidvance by the Government shall relieve Borrower from breach of Borrower·s covenant to pay. Any payment made
         by Borrower may be applied on the note or any indebtedness to the Government secured hereby, in any order the Govern-
         m.::nt determines.
                  (6) To use the loan evidenced by the note solely for purposes authorized by the Government.
                  (7) To pay when due all tnxes, Uens, judgments, encumbrances, and assessments lawfully attaching to or assessed
         ag:iinsl the property, Including all charges and assessments in connection with water, water rights, and water stock pertaining
         to or reasonably necess:iry to lhe use of the real property described above, iind promptly deliver to the Government without
        demand receipts evidencing such payments.
                 (8) To keep the property insured as required by and under insurance policies approved by the Government and, at
        Its request, lo deliver such policies to the Government.                                                            .
                 (9) To maintain improvements in good repair and make repairs required by the Government; operate the property Jn
       _..._.,.~nd husbandmanllke manner; comply with such farm conservation prsctices and fann and home management plans
                        mment from lime to time may prescribe; and not to abandon the property, or cause or pcrmH waste, lessening or
        in1palrmcnt f the security covered hereby, or, without the written consent of the Government, cut, remove, or lease any
        timber, grav oil, gas, coal, or other minerals except a:i may be necessary for ordinary domestic p11rposes.                                ....

                                             -                                  •   . ·.-~ .
                                                                                          I    f   •   ~ -

                                                                                                       ~
                                                                                                               VOL   4142rAt.l230                  ..
             Case 2:19-cv-02605-DDC-KGG Document 1-6 Filed 10/07/19 Page 4 of 5




      -~


        :
                                                    •                                                     •
                           (IO) Tu comply with :all l:1ws. ordinances, :md regulations arfeclin11 the property.
                                                                                                                            .• \.   . !:



                           (11) To pay or reimburse the Gmrrnmen1 for expenses reasonably necessar)' or incidenla.l to the protection of the lien
                  :rn d priority hereof and to the enforcement ur or the compliance with the p ro;·fsions hereof and of the no1e :i.n.t any supple-
        .:        :nen tary agreement (whether before nr after dcf:rnll}, includini bul not limited to costs of evidence of title lo and survey of
                  the properly. costs of recordins lhis .and other instrum,mts, allomeys' fct!s, trus1ees· foes, court costs. and expenses or ad·
                  \·crtising, selling, :ind cunvr.yins the properly.
                          ( I :!J E:.:cept as otherwise provided by the Farmers Home Administration rcgul:itions, neither tl1e property nor any
                  110rtion tl1ereof or interesl tl1erein sh:dl be Je:ised, :assigned, sold, transferred, or Cn\!umber.:t.l Yolunt:irily or otherwise, without
                  the written consent of the Government. The Governmcnl shall have the sole and exclusive rights as mortgagee hereunder,
                  lnduding but nol limited 10 1he power to ·yant consents, partial rclc:r~s. subordinations. 1md s:ttisf:oction, :ind nn insured
                  holder sll311 ha\'e any rll,!ht. tiUe .-ir uuercst in ur to 1hc lien or any benefits hereof.

      ..                  (13) Al all reuonable timi=s 1he Government and Its ugenls may Inspect the properly to ascer1:iln whether the: cov-
                  cnanls and 11greemen·1s contalne~ herein or In iany supplemenmy apcement are being perfom1cd .
                          (14) 1he Government may (a) adjus1 the interest rate, payment. lenns or balance due on tlie lo.in. (b) increase the
                  mor1i;11sc b)' :in amount equal to deferred in1eres1 un tl1c outstanding principal balance, (c) ~tend or defer the maturity of,
                 and reni1w,a11d reschedule the paymen1s on. the debc evidenced by tl1e note or any indeb1edncss to the Government secured
                 by this instrument. (d) release an)' parly wlto is li:lblc under lhe note or for the debt from li:ibilily to the Government,
                 (c) rele:ise portions or the property and subordinate Its lien, and (I) w:ilvc any other or Its rlghls under this Instrument. Any
                 and all this c:in and will he done wltlmut :rffecling lhe lien or the priorl1y or this lnslrument or Borrower's or any other
                 parly's li:ibllily to the C.overnmcnt for payment or the note: or debt secured by this lnslrumcnt unless the Government says
                 ocherwisc In writing. HOWEVER, any forbc:irance by tJ1c Government-whether once or ofren-in exercising :iny right or
                 remedy"under this instrument. or otherwise afforded by applic:ible Jaw, sh:ill not be a waiver of or preclude the exercise of
                 any such rlght or remedy.
                         (15) If al any time it shall appe.tr lo the Government that Borrower may be able 10 obtain a loan from a production
                 credit associalion, 11 Federal fand bank, or other resronsiblc cooperative or private credit source, at reasonable rates and
                 terms ror lo.ins for similar purposes and periods of time, Borrower will upon the Government's request, apply for and accept                       ;.
                 such Joan In sufricient :imount to pay the note and any Indebtedness secured hereby and to pay for .ny stock necessary
                 to be JlUrchascd In II cooperalivc lending aetncy in connection with such loan.
                         ( 16) Default hereunder shall constitute default under any olher real estate, or under any personal propertY, or other
 -;             ~ecurily instrument held or insured by 1he Government and executed or assumc:d by Borrower, and default under any such
                other sc.:urity irutrument shall constitute default hereunder.
                         (17) SHOULD DEFAULT occur in the perrormance or discharge or any obliJation in this insuument or secured by
                this instrument, or should the parties named as Borrower die or be declared lncompc1en1, or should any nne of the parties
                named as llorrower be discbarged in bankruptcy or declared an lmolvent, or make an assi;nment for the benefit of creditors,
                the: Government, at its option, with or without nolicc, may: {a) declare the entire :imount unpaid under the note and any
                indebtedness tt> the Government hereby secured immediately due and payable, {b} for the accounl of Borrower Incur and pay
               reasonable expenses for repair or maintenance of :ind take possession or, operate or rent the property, (c) upon application
                by it 11nd production of this instrument, without orher evidence and without notice of hearing of said application, have a

 ..:.
               receiver appointed for the property, wilh the usual powers or receivers In like cases, (d) foreclose this instrument as provided
               herein or by law, and Cc) enforce any ~nd all other rightJ and remedies provided herein or by present or future laws.                            ..
                        (18) The procacds of foreclosure sale shall be u.pplied in the followin11 order to the payment of: {a) costs and expenses
               incident 10 enforcing or complying with lhe provisions hereof, (b) any prior liens rcqufred by law or a competent court to
               be so paid, (c) the debt evidenced by the ncte and all Indebtedness to the Government secured hereby, (d) Inferior liens of
               r.:cord required by law or a competent coun to be so paid, {c) at the Government's option, any oth-:r indebtedness of Bor-
 ;             rower owing lo or Insured by the Government, and (r) 1my b3lance to Borrower. Al foreclosure or other sale of all or any
               p:irt of the property, the Government and its agents may bid and purchase as u ~transer and may pay the Government's
              share of lhe purchase price by crediting such amount on any debts of Borrower owing to or Insured by the Government,
              in the orJcr prescribed :ibovc.
                        (19) Borrower agrees that 1he Government wlU not be bound by any present or future St:ite laws, {11) pro,·lding for
'i            valu~tion, appraisal, homestead or exemplion of the property, {b) prohibiting maintenance of an action for a deficiency
             judg1nent or limiling the :amount thereof or lh~ time within which such action must be brought, (c) prescribing any other
             limilatlons, (d) allowlnB any rfghl or redemption or possession followlne any foreclosure sale, or {e) lirnitlns the conditions
              which the Government may by rc:gulation impose, including lhc inlcrest rate it may charge, as a condition of approving a
              transfer or the property to a new Borrnwer, Borrower expressly waives !lie benefit or any such State laws. Borrower here-
              by relinquishes, waives, and conveys all rights Inchoate or consummate, of descent, dower and curtesy.
.:.                    (20) If any part of the loan for which this instrument Is given shall be used to finance the purchase, coiutruclion or
             repair of property to be used :is an owner-occupied dwelling (herein called "the dwelling") and If Borrower In tends to sell or                    ..
             rent the dwelling and has obtained the Government's consent to do so (a) neilher Borrower nor anyone authorized to 1ct for
             Borrower will, after receipt or a bona fide off~r, refuse to negotiate for Jt~ sale or rental, or will otherwise make ur.avallable or
             deny said properly, to :anyone because of race, color, religion, sex, national origin and (b) Borrower recognl1.es as illepl and
             hen:by disclaims ,nd will not comp))• wlth or attempt to enforce any rcslrlctive covenant.I on said property relating to.race,
             colur, religion, sex, or national origin.
                       (21) Borrower further ai:rees that the IOlUl(s) secured by this Instrument will be in default should any loan proceeds
             be used for II purpose that will contribUlc to excess.Ive erosion of highly erodible land or to the conversion of wetlands to                      :
             produce an agricultural commodity, as further explained In 7 CFR Part 1940, Subpart G, Exhibit M
                                                                                                                      VO,
                                                                                                                                            .,
                   Case 2:19-cv-02605-DDC-KGG Document 1-6 Filed 10/07/19 Page 5 of 5



     =                                                                                                                                       ~ - ;i               -:   'f
                                                                                                                                             ,:; • tl •           ·~!'...
                 (22) This instniment shall be subject to the present rei:ubtions of the Farmers Home Administr.ation. and to its future
          regulations not inconsistent with the express provisions hereof.
                (23) Notices given hereunder shall he r;enl hy cerrified mail, unless otherwise required by law, and addressed, unless
          and uq'iJ some other address is designated in a notice so given, in the case of the Government to Fanners Home Administra·
          tion at Topeka, Kansas 66683, aml in the case of Borrower ar the address shown in the Farmers Home Administration
          Finance Office records (which normally will be the same os the post offic~ address shown above).
                (:?4) If any provision of tllis instrument or application thereof to any person or circumstance, is held invalid, such
 .        invalidity will not affect other provisions or applications of the Instrument which can l;,e given errect with-:,ut the invalid
          provision or application, and lo that end the provisions hereof are declared to be sever3ble,

                  IN WITNESS WHEREOF, Borrower has hereunto m Borrower's hand(s) und seal(s} this ___
                                                                                                    1_2_T_H_ _ _ _ _ day

          of   NOVEMBER                                  93
                                                      ,J9_.
 =
                                                                                                                               ';,_W}a......,._,.....a(!.Q~Aef-...;.,a,=..,
                                                                                 _(!s..a:,:::a.,a.~..a..~...;;..aU--..,;.._K2......                                   _ _ (SEAL)
                                                                                  CHARLES M. CLARK

                                                                                 ----------------(SEAL)

.+



.
..•


                                                                                                                                                                                         :.
         STATE OF KANSAS                                    }
                                                                                                              ACKNOWLEDGMENT
         COUNTY OF-""J"""O=H...,N..,SO"""N;.;....._ _ _ _       ss:

               On t,'tis _ _l_.2._T_.H..__ _ _ tlay of            NOVEMBER                       A.D., J 9 ....2J., before m e - - - - - - - - -

               MARILYN J. COCHRAN
         - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - p e r s o n a l l y appeured
                                                (lt1•11rt tltll! of u((lecr t"111nll ae1rnowledlnlcnt)


          CHARLES M. CLARK
         ~---~--~~~-------------and-~---------------~----
         to me known to be the identical person(s) named in and who executed the foregoing instrument and acknowledged that                                                          -
         __H_E_ _ _ _ _ _ _ _ _ _ _ _ executed the same as _ _ _H_I_S__________ vcluntary act and deed.
                                                                                                                                                                                    :


                      MARILYN J, COCHRAN
                    Notary Publlc - State of Kansas
         (SEAL)     My Appt. Expires

         My appointment expires - - - - - - - - - - - - -
                                                                                                                                                                                    =



                                                                                                                                                                                    L
                                                                                                                                                                                    ~

                                                                                                                                                                                   -
                                                                                                                                                                                   .




                                                                                                               -                                                                   ..L
Case 2:19-cv-02605-DDC-KGG Document 1-7 Filed 10/07/19 Page 1 of 5




                            Exhibit F

                 Subsidy Repayment Agreement
 Case 2:19-cv-02605-DDC-KGG Document 1-7 Filed 10/07/19 Page 2 of 5




PaHA Instruction 1951-1
!zhibit A


                    UNIT~ StATES. DEPAll'lllENT -OF. AGRICULTURE
                         FARMERS HOME ADMINISTRATION

                              Subsidy Repayment Agreement


Date of Note 11-12-93 Amount of . Note $3,570.00 Date of mortgage 11-12-9'.3
                                                                    -------
Date of Note 11-12-93 .Amount of Note $72,421.~ Date of mortgage ll-l2--93
                                                     .       .      -------
Type of assistance:                             1. Interest credit/-;:{
                                                2. Homeownere,ip /siatance
                                                     Program_
Addre88 of Property:    33342 W. 87IH sr.
                       ----------
                        remo, KS f:ro18

                BORROWER:- QiARUS M. C1J.RK

             CO-BORROWER:


1     This agreement entered into pursuant to 7 CFR -· 1951-I, between the United
States of America, acting through the Farmers Home Admin~stration (FmRA)
(herein called -the Government") pursuant to section 521 of Title V of the
Rousing Act of. 1949 and the borrower(s) whose name(s) · and addreaa(es) appears
above (herein sometimes referred to as "borrower")• supplements the note(s)
-from boi:rower to the Government as described above I and any promfasory
note(s) for loans - made to borrower ·1n the future .by the Goverment·.
Such future notes. when ezecuted 1 will be li'a ted below the signature line,
of this · Subsidy Repayment Agreement.
2      1 (we) agree to the conditions set forth in this agreement for the
repa}'lllent of the subsidy granted me (us) in the form of interest credits
or Homeownership Assistance Program (HOAP) · subsidy (hereinafter called
·subsidy").

3    I (we) agree that the real property deac-r1bed in the mortgage(s)
listed above ia pledged as security for repayment of the subsidy received
or to be received. I (we) agree that the subsidy is due aod payable upon
the transfer of title or non-occupancy of the property by me (us), I
(we) underat•nd that the real estate securing the ·loao{s) is the only
eecurity .for the subsidy received. I (we) further· underatand that l (we)
vill not be required to repay any of the subsidy from other than the value
(as determined by th~ Government) of the real estate, .mortgaged by myself
(ourselves) in order to o~t4in a Section 502 Rural Housing (RH) l~an.



 (9-27-71)   SPECIAL r.
Case 2:19-cv-02605-DDC-KGG Document 1-7 Filed 10/07/19 Page 3 of 5




  FmHA Instruction 1951-1
  Exhibit A
  Page 2
  4    I (we) Wlderstand that so long as I (we) continue to own the property
  and occupy the dwelling as my (our) residence, t·(we) may repay the principal
  and interest owed on the loan and defer repaying the subsidy amount until
  title to. the property is conveyed ,;>r the dwelling is no longer oc.i;upied by
  me (us). If such a request is made, the amount of subsidy to be repaid
  will be determined when the principal and interest balance i~ paid. The
  mortgage securing the FmHA RH loan(s) will not be released of record until
  the total amowit owed the Government has been repaid.
  5    I (we) agree that Paragraph 6 of this agreement is null and
  void should the property described in the mortgage(s) be voluntarily
  conveyed to tht. Goverament· or liquidated by foreclosure;

  6     ~'hen the debt is satisfied by other than voluntary conveyance of the
  property to the Government or by foreclosure. I (we) agree that sale ·
  proceeds will be divided between the Cove.r ament and me (us) in the
  fol lowing order:

       (a) Unpaid balance of loans secured by a prior mortgage as well as
       real estate taxes and assessments· levied against the property which
       are due will be paid.

       (b) Unpaid principal and interest owed on FlDHA RH loans for the
       property awl advances made by FmHA which were not .subsidy and are
       still due and payable will be .paid to the Government.

       (c) I (we) will receive from the sale proceeds actual expenses
                                                                   may
       incurrl>Ci by Cle (us) necessary to sell the property. l'hese      include
       sales COllllllissions or advertising cost, appraisal fees. legal and
       related costs such· as deed preparation and transfer taxes. Expenses
       incurred by me (us) in preparing the property for sale are not allowed
       unless authorized by the Government prior· to incurring such expenses.
       Such expenses will be a~thorized only when FmHA determines such expenses
       are necessary to sell the property, or will likely result in a return
       greater than the expense being incurred.

       (d) I (we) will receive the amount of principal paid off on the
       loan calculated at the promissory note interest rate.

       Ce) Any principal reduction attributed to subsidized interest
       calculations will be paid to the Cover.ament.

       (f) l (we) will receive my original equity which is the .difference
       between the marllet value of the security, as determined by -the
       FmHA appraisal at the time the first loan subje~t to recapture of
       subsidy was made. and the amount of the FmHA loan(s) and any ·
       prior lien. Thia amount is       0.00        and represents
            0.C(XX) percent of the mark.et value of the security. (The
          Case 2:19-cv-02605-DDC-KGG Document 1-7 Filed 10/07/19 Page 4 of 5




       FmHA Instruction 195!-1
       Exhibit A
       Page3

               percent is determined by dividing my {our) original equity by
               the market value of the security when the loan was closed.) The
               dollar emounta and percent will ·be entered at the time this agr~~~ent
               1a signed by me (us) and will be part of this agreement.
               (g) The remaining balance, af~er the payment& described in (a) . thru (f)
               above ·have been paid is called value appreciation. The amount of
               value appreciation to be paid to the Government, in repayment or
               the subsidy granted. is t~e lesser of (1) the full amount of the subsidy or
               (2) an amount deteI'lllin~ ~>Y 111ultiplying the val_u e appreciation by the
               appropriate factor in the following tabie.

                             Average inceretit rate paid by me (us)

No. of Hontha                1.1       2.1        3.1       4 .1      5. i-   6. l    7.1
the Loan was     1% or        to         to        to       · to       to      to      or
Outstanding                   2%         3%        4%         5%       6%      7%    greater
· 0 to 59         .·,s
                 Le:36
                             .68       . 60       .5 l      .44       .32     ~22     .11
  60 to 119       .75        .66       .58        .49        .42      .31     .21     .11
  120 to 179      .73        .63       .56        .48      · .40      .30     .20     .10
  \80 to 239      .65        .56       .49        .42        .36      .26     .18     .09
   40 to 299      .59        .51       .46        .38        .33      .24     .17     .09
  JOO to 359      .53        .45       .40         .34      .29       .21     .14     .09
  360 to 396      .47        .40       .36         .31      .26       .19     .13     .09

               (h) 1 (we} will receive the amount of value appreciation less the
               amount paid the Government as determined in (g) above. I (we) will
               also receive an additional amount in proportion to my original equity
               by reducing the amount of value appreciation due to the Government by
               the percent of my (our) original .equity as shown in (f) above.

               (1) If I (we) am the recipient of HOAP, the amount of value appreciation
               to be recaptured will be calculated as if I (we) had paid l percent
               interest on the loan, unless the average interest rate paid by me (us}
               was greater than 1 percent. In such cases it will be determined based
               on the average interest rate paid by me (us).

               (j) It' this agreement is for a subsequent loan(s) only. the amount
               of repayment detennined in (g) above will be reduced by the followins
               percent: NA         • This percent will be determined by dividing the
               amount of· the loan{s) subject to recapture by the total outstanding
               RH debt. This percentage will be entered at the time I (we) sign this
               agreement.

               (k) If this agreement .i s for more than one loan that is subject to
               recapture. the subsidy repaytQent computations will be based on the total
               subsidy granted on all loans.
        (9-27- 79)       SPECIAL Pt~
    Case 2:19-cv-02605-DDC-KGG Document 1-7 Filed 10/07/19 Page 5 of 5


                                                                              .   •'




FMHA Instruction 1~51-1
Exhibit A
Pa~e 4
                                                                    .....,

7      When a FmHA JUI loan 1• repaid by other than f~recloeur•, voluntary
conveyance, or sale of property. the amount of subsidy to be· repaid the
Govern111ent will be determined in the ~•111e ,nanner as described in paraRraph
6 of thie Exhibit but baeed·on the apprai1ed value deteTI11ined by PIIRA
instead of sales pri,ce. In such ca1ea, the -uhs1dy due· the ~overnment
wiil remain a lien on the property until paid. It 111U1t be paid upon non
occupancy, sale, or transfer of title to the prorerty.
8      I (we) have read ar.d agree to the provi1iona of this agreement.




------------ Co-Borrower
~12.l<m
          'Oate signed


AYC:c:P.p~and  ~ , rd e        ~
B ~r"'i!:~?=:=;....:;~~...-=::;~~=:.....- (FmffA Offfcial)
              D.                  .
       al.MY 9.lPERVBR                 (Title)
       ~ 1 2 , 1993
                 Date




                                                                       /)
